Citation Nr: 9911977
Decision Date: 04/30/99	Archive Date: 06/24/99

DOCKET NO. 98-03 935               DATE APR 30, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Boise, Idaho

THE ISSUE

Entitlement to service connection for a low back disability.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel

INTRODUCTION

The veteran had active military service from June 1963 to June
1966.

This matter is before the Board of Veterans' Appeals (Board) on
appeal from a March 1997 rating decision from the Boise, Idaho,
Department of Veterans Affairs (VA) Regional Office (RO) in which
the veteran was denied service connection for a low back
disability.

FINDING OF FACT

The claim for entitlement to service connection for a low back
disability is not supported by cognizable evidence showing that the
claim is plausible or capable of substantiation.

CONCLUSION OF LAW

The claim of entitlement to service connection for a low back
disability is not well grounded. 38 U.S.C.A. 5107(a) (West 1991).

REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records indicate that the veteran was examined
for low back pain in October 1964. The veteran denied back trauma.

- 2 -

The impression was low back strain and the examiner referred the
veteran for an x- ray examination to rule out disc or bony
pathology. X-ray examination of the back showed the bony structures
were normal.

The veteran next returned in April 1965 with "vague" complaints of
low back pain. Examination revealed no radiation, limitation of
motion, spasm, or tenderness. The veteran's back pain improved with
motion. The veteran was not diagnosed with a specific back problem.
The examiner prescribed heat and range of motion exercises and the
veteran returned to duty.

At his separation medical examination in April 1966, the spine and
musculoskeletal system was normal. In his report of medical
history, veteran reported a history of recurrent back pain. The
same physician noted occasional mild back pain in that report.

After his separation from service, Dr. D.O., a chiropractor, saw
the veteran sporadically between January 1971 and August 1981. In
his notes, Dr. D.O. offered no specific diagnoses or opinions
regarding the veteran's condition.

In June 1981, the veteran was seen by Dr. C.M., D.O., for back
pain. The veteran reported that he had slipped one month prior to
the examination, and had been having progressively worsening back
pain since that time. No x-rays or other laboratory studies were
performed. The veteran was diagnosed with chronic left sacroiliac
joint dysfunction with left sciatica. During follow-up examination
three days later the veteran reported improvement on his left lower
back, but increased pain in his right lower back. The veteran was
diagnosed with right sacroiliac joint dysfunction. The veteran
returned in July 1981, reporting right thigh pain and cramping. The
assessment was right hip strain.

3 - 

The veteran was next seen by Dr. B.S. three times between November
1991 and April 1992. Back pain was noted only at the first
examination (left costovertebral soreness), and the veteran was
diagnosed with a muscle strain. Subsequent progress notes from Dr.
B.S. reveal no complaints or indications of treatment for back
pain.

In March 1998 the veteran was refer-red for a VA examination of the
spine. The veteran reported a history of back pain during his
military service but had difficulty recalling a specific injury.
His only recollection was falling sometime in 1964.

The veteran stated that he was treated with ice packs during
service and was off duty for about one month. The veteran also
reported two post-service, work-related back injuries, once in 1970
while working in a sawmill, and once in 1980 while driving a
forklift. The veteran's current complaints were that prolonged
sitting and standing aggravated his back pain. On examination, x-
rays of the lumbar spine revealed diminished disc height at L5-S I
and L4-5; however, it was concluded that this was not indicative of
degenerative arthritis. The veteran was diagnosed with a chronic
lumbar strain.

At his June 1998 personal hearing, the veteran testified to hurting
his back four times while in service. Transcript, p. 1. The veteran
testified that he could not remember the circumstances surrounding
the first three injuries, but stated that the last injury resulted
from slipping and falling down a couple of stairs. Tr. pp. 1-2. He
testified that his current symptoms were the residuals from his
service injuries. Tr. pp. 5-6. He denied receiving any current
treatment for his back symptoms. Tr. p. 3. The veteran testified
that he sought medical attention within one year after his military
service; however, the veteran and his spouse testified that these
medical records were destroyed and are no longer available. Tr. pp.
2-3 and 6-9.

- 4 -

Subsequent to the personal hearing, treatment records were
requested from both the Boise and Salt Lake City VA Medical
Centers. Both facilities responded that they did not have a record
of treatment for the veteran.

Service Connection

Pursuant to 38 U.S.C.A. 5107(a), a person who submits a claim for
benefits under a law administered by the Secretary shall have the
burden of submitting evidence sufficient to justify a belief by a
fair and impartial individual that the claim is well grounded. The
U.S. Court of Appeals for Veterans Claims (known as the United
States Court of Veterans Appeals prior to March 1, 1999)
(hereinafter, "the Court") has held that a well-grounded claim is
"a plausible claim, one which is meritorious on its own or capable
of substantiation. Such a claim need not be conclusive but only
possible to satisfy the initial burden of [5107(a)]." Murphy v.
Derwinski, 1 Vet. App. 78, 81 (1990).

The Court has also held that although a claim need not be
conclusive, the statute provides that it must be accompanied by
evidence that justifies a "belief by a fair and impartial
individual" that the claim is plausible. Tirpak v. Derwinski, 2
Vet. App. 609, 610 (1992).

The Court has held that "where the determinative issue involves
medical causation or a medical diagnosis, competent medical
evidence to the effect that the claim is 'plausible' or 'possible'
is required." Heuer v. Brown, 7 Vet. App. 3 79, 3 84 (1995);
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (citing Murphy, at
81).

The Court has held that a well grounded claim requires competent
evidence of current disability (a medical diagnosis), of incurrence
or aggravation of a disease or injury in service (lay or medical
evidence), and of a nexus between the in-service injury or disease
and the current disability (medical evidence). See Epps v. Brown,
9 Vet. App. 341, 343-44 (1996); Caluza v. Brown, 7 Vet. App. 498,
506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996). _ 5

In order to establish service connection for a claimed disability
the facts must demonstrate that a disease or injury resulting in
current disability was incurred in the active military service or,
if pre-existing active service, was aggravated therein. 38 U.S.C.A.
1110, 1131 (West 1991); 38 C.F.R. 3.303 (1998).

Continuous service for 90 days or more during a period of war, and
post-service development of a presumptive disease to a degree of 10
percent within one year from the date of termination of such
service, establishes a presumption that the disease was incurred in
service. 38 C.F.R. 3.307, 3.309 (1998).

Where there is a chronic disease shown as such in service or within
the presumptive period under 3.307 so as to permit a finding of
service connection, subsequent mg manifestations of the same
chronic disease at any later date, however remote, are service
connected, unless clearly attributable to intercurrent causes. 38
C.F.R. 3.303(b) (1998).

This rule does not mean that any manifestation in service will
permit service connection. To show chronic disease in service there
is required a combination of manifestations sufficient to identify
the disease entity, and sufficient observation to establish
chronicity at the time, as distinguished from merely isolated
findings or a diagnosis including the word "chronic." When the
disease identity is established, there is no requirement of
evidentiary showing of continuity. Continuity of symptomatology is
required where the condition noted during service or in the
presumptive period is not shown to be chronic or where the
diagnosis of chronicity may be legitimately questioned. When the
fact of chronicity in service is not adequately supported, then a
showing of continuity after discharge is required to support the
claim. 38 C.F.R. 3.303(b).

Service connection may also be granted for any disease diagnosed
after discharge, when all the evidence, including that pertinent to
service, establishes that the disease was incurred in service. 38
C.F.R. 3.303(d) (1998).

- 6 -

When all the evidence is assembled, VA is responsible for
determining whether the evidence supports the claim or is in
relative equipoise, with the appellant prevailing in either event,
or whether a preponderance of the evidence is against the claim, in
which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App.
49 (1990).

When, after consideration of all of the evidence and material of
record in an appropriate case before VA, there is an approximate
balance of positive and negative evidence regarding the merits of
an issue material to the determination of the matter, the benefit
of the doubt doctrine in resolving each such issue shall be given
to the claimant. 38 U.S.C.A. 5107(b) (West 1991); 38 C.F.R. 3.102,
4.3 (1998).

Analysis

The service medical records show the veteran was seen on several
occasions in October 1964 and one occasion in April 1965 for
complaints of low back pain. Service records do not indicate a
description of any specific incident that lead to his symptoms or
a specific back problem that was ongoing during his service. They
do not show the veteran sustained back trauma. In fact, the veteran
denied low back trauma when examined for low back pain in October
1964. At that time an x-ray examination of the back showed the bony
structures were normal.

Although the examiner diagnosed low back strain in October 1964,
the physician did not indicate that the veteran had a chronic low
back disorder. Examination in April 1965 revealed no radiation,
limitation of motion, spasm, or tenderness, and the examiner did
not provide a diagnosis for the veteran's "vague" complaints of low
back pain. Although the physician noted occasional mild back pain
in the April 1966 report of medical history, medical examination by
the same physician showed the spine and musculoskeletal system was
normal. The service medical records do not show a diagnosis of a
chronic low back disorder. The veteran exhibited no evidence of a
combination of manifestations sufficient to identify a chronic
disease.

- 7 -

The evidence does not show a diagnosis of arthritis during the initial post-
service year. Although the veteran contends that he received ongoing medical
treatment for low back symptoms since separation from active service, he
testified that there are no available medical records to support this claim.
Tr. pp. 2-3 and 6-9.

The initial post-service medical evidence is dated in January 1971. It shows
the veteran received periodic chiropractic care until August 1981. However,
Dr. D.O. offered no specific diagnoses or opinions relating a back disorder
to any incident or event of active service.

The post-service evidence also shows the veteran suffered a fall with an
injury to his lower back in June 1981. Although the examiner diagnosed
chronic left and right sacroiliac joint dysfunction with left sciatica, the
examiner did not relate these diagnoses to any incident or event of active
service.

The current medical evidence shows the veteran was diagnosed with a muscle s@
by a private physician in November 1991 and with chronic lumbar strain by the
VA physician during the March 1998 VA examination. However, these physicians
also did not relate muscle strain or chronic lumbar strain to any incident or
event of active service. While this evidence establishes that the veteran has
a current low back disability, it does not establish that the current
disability is service-related.

The veteran is not qualified to render a medical opinion that his current low
back disability is related to the October 1964 or April 1965 in-service
complaints of low back pain, or any other incident or event of active
service. Grottveit, 5 Vet. App. at 93 (Court held that lay assertions of
medical causation cannot constitute evidence to render a claim well
grounded); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (Court held
that a witness must be competent in order for his statements or testimony to
be probative as to the facts under considerations.

- 8 -

For these reasons, the Board finds that the veteran has not presented or
identified probative medical evidence relating his current low back disorder
to active service. Consequently, the Board concludes that the veteran's claim
of entitlement to service connection for a low back disability is not well
grounded. 38 U.S.C.A. 5107(a).

The Board further finds that the RO has advised the veteran of the evidence
necessary to establish a well grounded claim, and the veteran has not
indicated the existence of any post service medical evidence that has not
already been obtained that would well ground his claim. McKnight v. Gober,
131 F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir.
1997).

As the veteran's claim for entitlement to service connection for a low back
disability is not well grounded, the doctrine of reasonable doubt is not
applicable to his case.

ORDER

The veteran not having submitted a well-grounded claim of entitlement to
service connection for a low back disability, his appeal is denied.

RONALD R. BOSCH 
Member, Board of Veterans' Appeals

9 - 029734732      990428    799167

DOCKET NO. 98-10 031               DATE APR 28, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Cleveland, Ohio

THE ISSUES

1. Entitlement to an increased rating for a low back disability,
currently evaluated as 10 percent disabling.

2. Entitlement to an increased rating for status post meniscectomy
and baker's cyst of the right knee, currently evaluated as 10
percent disabling.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant  

ATTORNEY FOR THE BOARD 

B.E. Jordan, Counsel 

INTRODUCTION

The veteran had active military service from January 1973 to
January 1977.

This appeal to the Board of Veterans' Appeals (Board) arises from
a rating decision of the Department of Veterans Affairs (VA)
Regional Office (RO) in Cleveland, Ohio.

REMAND

In November 1998, the veteran had a hearing at the RO before the
below signing Board member. At that hearing, the veteran presented
additional evidence including a MetroHealth System FMLA
Certification of Health Care Provider dated in July 1998 regarding
his right knee disability. The veteran waived RO consideration of
this evidence.

In addition, the veteran testified that his low back and right knee
disabilities were more disabling than currently evaluated. As to
the low back disability, the veteran related that he experienced
chronic pain, limitation of motion, and muscle spasm. With regard
to the right knee, the veteran stated that he experienced chronic
right knee pain, that he could not stand or walk for prolonged
periods of time, and that the knee locked, shifted, and buckled if
he did not wear his knee brace. The veteran also stated that he was
last seen at a VA facility in May 1998 regarding his disabilities,
and requested that such records be obtained.

The Board notes that the most recent VA compensation and pension
examination is dated in June 1997. In light of the 1998 outstanding
VA medical records, the Board is of the view that further
development as indicated below including another VA

- 2 -

examination would helpful in an equitable disposition of this
appeal. See Littke v. Derwinski, 1 Vet. App. 90 (1990); Green v.
Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the case is REMANDED to the RO for the following
actions:

1. The RO should contact the veteran and request that he provide
the names, addresses, and approximate dates of treatment for all VA
and non-VA health care providers who may possess additional records
pertinent to his claims. With any necessary authorization from the
veteran, the RO should attempt to obtain copies of pertinent
treatment records identified by the veteran which are not currently
of record. In any event, the RO should obtain a copy of VA
treatment records for the veteran's service-connected right knee
disability since 1998.

2. The veteran should be provided a VA examination by a board
certified orthopedist, if available, to determine the current
severity of his service-connected low back and right knee
disabilities. The claims folders must be made available to the
examiner for review prior to the examination. Any necessary tests
or studies, including X-rays, should be conducted. Tests of joint
movement against varying resistance should be performed by the
examiner. The extent of any incoordination, weakened movement and
excess fatigability on use should also be described by the
examiner. The examiner should be requested to identify any
objective evidence of pain or functional loss due to pain. The
examiner should also express an opinion concerning whether there
would be additional limits on functional ability during flare-ups
(if the veteran describes flare-ups), and, if feasible, express
this in

- 3 - 

terms of additional degrees of limitation of motion during flare-
ups. If this is not feasible, the physician should so state. The
examiner should also provide an opinion concerning the impact of
the disabilities on the veteran's ability to work. The rationale
for all opinions expressed should be explained.

3. Inasmuch as this remand creates a right in the veteran to
compliance with the instructions contained herein, the RO should
ensure that the examination reports contain all requested
information. Stegal v. West, 11 Vet. App. 268 (1998). Then the RO
should undertake any other indicated development and readjudicate
the claims on appeal with consideration of the evidence submitted
at the November 1998 hearing as identified in the body of this
Remand.

4. If the benefits sought on appeal are not granted to the
satisfaction of the veteran, a Supplemental Statement of the Case
should be issued and the veteran and his representative provided
with an opportunity to respond.

Thereafter, the case should be returned to the Board for further
consideration, if otherwise in order. By this REMAND, the Board
intimates no opinion as to the final outcome warranted. No action
is required of the veteran until he is otherwise notified by the
RO.

F. JUDGE FLOWERS
Member, Board of Veterans' Appeals 

Under 38 U.S.C.A. 7252 (West 1991), only a decision of the Board of
Veterans' Appeals is appealable to the United States Court of
Appeals for Veterans Claims (known as the United States Court of
Veterans Appeals prior to March 1, 1999).

- 4 - This remand is in the nature of a preliminary order and does
not constitute a decision of the Board on the merits of your
appeal. 38 C.F.R. 20.1100(b) (1998).

